DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2021 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 10-11, & 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda (US 4,794,563).
Regarding claim 1, Maeda discloses that a memory device comprising: 
a transistor comprising a gate electrode 14; and
a memory cell comprising: 
a bottom electrode 19;

a dielectric 20 structure comprising:
a thin portion (horizontal portion of element 20) sandwiched between the bottom electrode 19 and the top electrode 21; and 
a thick portion thicker than the thin portion (a vertical portion of element 20) and between the bottom electrode and the top electrode, and a top surface of the thick portion of the dielectric structure is not lower than the top surface of the gate electrode 14 of the transistor (above element 17, Fig. 2D).
Reclaim 2, Maeda discloses that the bottom electrode of the memory cell and a channel of the transistor have the same materials (the same silicon layer).
Reclaim 3, Maeda discloses that the top electrode comprises: 
a bottom portion in contact with the thin portion of the dielectric structure 20 and surrounded by the thick portion of the dielectric structure; and  
a top portion over the bottom portion of the top electrode and the thick portion of the dielectric structure (Fig. 2d).
Reclaim 4, Maeda discloses that the thin portion of the dielectric structure is in direct physical contact with the top electrode and the bottom electrode (Fig. 2d).
Reclaim 5, Maeda discloses that the thick portion of the dielectric structure is in contact with the bottom electrode (Fig. 2d).

Reclaim 8, Maeda discloses that the thick portion and the thin portion of the dielectric structure are made of the same material (Fig. 2d).
Reclaim 10, Maeda discloses that an interlayer dielectric (ILD) surrounding the gate electrode of the transistor, and the ILD and the thick portion of the dielectric structure have the same materials (Fig. 2d).
Reclaim 11, Maeda discloses that transistor comprises a vertical nanowire as a channel of the transistor (Fig. 2d).
Reclaim 13, Maeda discloses that the nanowire of the memory cell and a nanowire of the transistor are both in contact with a substrate (Fig. 2d, any metal can be considered as a nanowire of transistor).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 4,794,563).
Reclaim 6, Maeda discloses that a top surface of the top portion of the top electrode has a first area, a bottom surface of the bottom portion of the top electrode has a second area.
Maeda fails to specify that a ratio of the second area to the first area is in a range of about 0.001 to about 0.8.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain ratio of the second area to the first area, because it would have been to obtain a certain ratio of the second area to the first area to achieve enhance functionality of storage due to varies semiconductor devices.
Claim 9 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 4,794,563) in view of TADA (US 20180166630).	
Reclaim 9, Maeda fails to teach that the thick portion and the thin portion of the dielectric structure are made of different materials (Fig. 2d).
Reclaim 12, Maeda discloses that the bottom electrode of the memory cell is a nanowire (Fig. 2d).

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Maeda with that the thick portion and the thin portion of the dielectric structure are made of different materials as taught by TADA in order to improve dielectric breakdown voltage (para. 0030) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 4,794,563) in view of Ju et al. (US 2012/0326119).
Regarding claim 14, Maeda discloses that transistor memory device comprising: 
a transistor; and
a memory cell comprising:
a bottom electrode electrically connected to the transistor, wherein the bottom electrode is a nanowire;
a dielectric structure covering the nanowire, wherein the dielectric structure comprises a thin portion in contact with a top surface of the nanowire and a thick portion in contact with a sidewall of the nanowire, the thin portion is thinner than the thick portion, and a top surface of the thin portion of the dielectric structure is higher than a top surface of the thick portion of the dielectric structure; and
a top electrode over the dielectric structure (Fig. 2d).
Maeda fails to teach that the nanowire is a semiconductive nanowire.

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Maeda with the nanowire can be semicodncutive nanowire as taught by Ju in order to enhance material variations and also, the claim would have been obvious because the substitution of one know element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.	
Claims 17, 18, & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 9,564,217) in view of Maeda et al (US 4,794,563)
Regarding claim 17, Zhou discloses that a method for manufacturing a memory device, the method comprising:
forming a transistor 513 over a transistor region of a substrate; forming a memory cell over a memory region of the substrate, comprising: forming a bottom electrode 208, 207 in the substrate 100 (Fig. 5); forming a dielectric structure 302 on the bottom electrode, wherein the dielectric structure comprises a thin portion and a thick portion thicker than the thin portion (Fig. 5), and forming the dielectric structure comprising:
forming an interlayer dielectric (ILD) 304 over the bottom electrode; and removing a portion of the ILD to form a recess in the ILD 301 (Fig. 4-5), such that the thick portion of the dielectric structure laterally surrounds the recess; and
forming a top electrode 712 over the dielectric structure and partially in the recess of the ILD (Fig. 7); and

Zhou fails to teach that the top electrode is in direct physical contact with the ILD at a side wall of the recess.
However, Maeda suggests that a top electrode 21 is in direct physical contact with the ILD 17 at a side wall of the recess (Fig. 2d).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Zhou with the top electrode is in direct physical contact with the ILD at a side wall of the recess as taught by Maeda in order to enhance the capacitance by changing shapes and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Reclaim 18, Zhou & Maeda disclose that the transistor comprises forming a channel in the substrate, and forming the channel of the transistor and forming the bottom electrode are performed using one patterning process (Fig. 9).
Reclaim 21, Zhou & Maeda disclose that the recess of the ILD 17 does not expose the bottom electrode (Fig. 2c).
Allowable Subject Matter
Claims 15-16 & 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972.  The examiner can normally be reached on M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.